DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 01/20/2022.
Claims 1-20 are presented for examination.
This application is a CON of 16/229,396 filed on 12/21/2018 now PAT 11,177,036 16/229,396 has PRO 62/609,584 filed on 12/22/2017.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,177,036 (hereinafter referred as '036). Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims are expressly found in the claimed application. For instance, claim 1 of the present application recites the following limitations:
A computer-implemented method, the method comprising: obtaining, by one or more processors, a signal of decodable indicia; decoding, by the one or more processors, the signal of decodable indicia to access decoded data, wherein the decoded data comprises information identifying an object, wherein the object comprises a plurality of items; based on the information identifying the object, obtaining, by the one or more processors, from a memory, a visual representation of a portion of the object, wherein the visual representation is divided into a plurality of regions and each region represents an item of the plurality of items; based on identifying the object, obtaining, by the one or more processors, data comprising descriptive text characterizing the portion of the object, wherein the descriptive text comprises quantitative inventory data related to the portion of the object; displaying, by the one or more processors, the visual representation as a three dimensional image and the descriptive text, via a device, wherein the device is selected from the group consisting of: an augmented reality device and a virtual reality device, wherein the three dimensional image comprises a virtual projection in three dimensional space in a range of view of a user utilizing the device, wherein the device comprises a user interface; obtaining, by the one or more processors, via the user interface, a designation of at least one of the plurality of regions in the visual representation; based on obtaining the designation, executing an action, wherein the action changes a quantitative or a qualitative element of the descriptive text for an item represented by the at least one of the plurality of regions; and updating, by the one or more processors, concurrently with the executing, the descriptive text in the visual representation to reflect the changed quantitative or qualitative element.
Whereas claim 1 of '036 application, the applicant claims:
A computer-implemented method, the method comprising: obtaining, by one or more processors, a signal of decodable indicia; decoding, by the one or more processors, the signal of decodable indicia to access decoded data, wherein the decoded data comprises information identifying an object, wherein the object comprises a plurality of items; based on the information identifying the object, obtaining, by the one or more processors, from a memory, a visual representation of a portion of the object, wherein the visual representation is divided into a plurality of regions and each region represents an item of the plurality of items; based on identifying the object, obtaining, by the one or more processors, data comprising descriptive text characterizing the portion of the object, wherein the descriptive text comprises quantitative inventory data related to the portion of the object; displaying, by the one or more processors, the visual representation as a three dimensional image and the descriptive text, via a device, wherein the device is selected from the group consisting of: an augmented reality device and a virtual reality device, wherein the three dimensional image comprises a virtual projection in three dimensional space in a range of view of a user utilizing the device, wherein the device comprises a user interface; obtaining, by the one or more processors, via the user interface, a designation of at least one of the plurality of regions in the visual representation; based on obtaining the designation, executing an action, wherein the action changes a quantitative or a qualitative element of the descriptive text for an item represented by the at least one of the plurality of regions, wherein the action comprises generating an order request for the item represented by the at least one of the plurality of regions, and wherein the updating comprises updating the descriptive text in the visual representation to reflect a change in the quantitative inventory data, based on the request for the order; updating, by the one or more processors, concurrently with the executing, the descriptive text in the visual representation to reflect the changed quantitative or qualitative element; obtaining, by the one or more processors, from the memory, a visual representation of a second portion of the object, wherein the visual representation of the second portion is divided into a plurality of regions and each region represents an item of the plurality of items, and wherein the second portion does not contain items of the plurality of items in the portion; updating, by the one or more processors, the three dimensional image to include the visual representation of the second portion on the client; obtaining, by the one or more processors, a second designation, the second designation comprising a selection of at least one of the plurality of regions of the visual representation of the second portion; based on obtaining the second designation, updating, by the one or more processors, the order request to include a request for an item represented by the at least one of the plurality of regions of the visual representation of the second portion; and updating, by the one or more processors, concurrently with the generating, the descriptive text in the visual representation to reflect a change in the quantitative inventory data, based on the updated request for the order.
Claims 2-13 are also rejected under double patent as being dependent of claim 1.
Claim 14 is rejected under double patent in view of claim 12 of '036 patent.
Claims 15-19 are also rejected under double patent as being dependent of claim 14.
Claim 20 is rejected under double patent in view of claim 17 of '036 patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beoughter et al. (US 2016/0132046) in view of Tomlin et al. (US 2016/0232498).
Re Claim 1: Beoughter et al. teaches method and apparatus for controlling a process plant with wearable mobile control devices, which includes obtaining, by one or more processors, a signal of decodable indicia (¶ 278+); decoding, by the one or more processors, the signal of decodable indicia to access decoded data, wherein the decoded data comprises information identifying an object, wherein the object comprises a plurality of items (¶ 278+); based on the information identifying the object, obtaining, by the one or more processors, from a memory, a visual representation of a portion of the object, wherein the visual representation is divided into a plurality of regions and each region represents an item of the plurality of items (¶  67, 171-175, 267-278+); based on identifying the object, obtaining, by the one or more processors, data comprising descriptive text characterizing the portion of the object, wherein the descriptive text comprises quantitative inventory data related to the portion of the object (¶ 96+, 121, 175-176+); displaying, by the one or more processors, the visual representation as a three dimensional image and the descriptive text, via a device, wherein the device is selected from the group consisting of: an augmented reality device and a virtual reality device, wherein the three dimensional image comprises a virtual projection in three dimensional space in a range of view of a user utilizing the device, wherein the device comprises a user interface 112 (¶ 281+); obtaining, by the one or more processors, via the user interface, a designation of at least one of the plurality of regions in the visual representation (¶ 266-267+); based on obtaining the designation, executing an action, wherein the action changes a quantitative or a qualitative element of the descriptive text for an item represented by the at least one of the plurality of regions (114+); and updating, by the one or more processors, concurrently with the executing, the descriptive text in the visual representation to reflect the changed quantitative or qualitative element (¶ 171-173+).
Beoughter et al. fails to specifically teach the three dimensional image comprises a virtual projection in three dimensional space in a range of view of a user utilizing the device.
Tomlin, Jr. et al. teaches system ad method for object identification and for waste removal and transport services, wherein the three dimensional image comprises a virtual projection in three dimensional space in a range of view of a user utilizing the device (¶ 81+).
In view of Tomlin, Jr. et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Beoughter et al. that the three dimensional image comprises a virtual projection in three dimensional space in a range of view of a user utilizing the device so as to enable the user to manipulate data in real-time by creating an illusion of the virtual object in the viewer’s environment.
Re Claims 2 and 15: Beoughter et al. as modified by Tomlin et al. teaches method and device, wherein the action comprises generating an order request for the item represented by the at least one of the plurality of regions, and wherein the updating comprises the descriptive text in the visual representation to reflect a change in the quantitative inventory data, based on the request for the order (¶ 65, 171-175, 277-2784).
Re Claims 3 and 16: Beoughter et al. as modified by Tomlin et al. teaches method and device, wherein the action is selected from the group consisting of: counting inventory for the item represented by the at least one of the plurality of regions in one or more designated databases communicatively coupled to the one or more processors, triggering a recall of the item, triggering a search in the one or more designated databases for additional data to supplement the descriptive text related to the item, and generating an order request for the item (¶ 119+, 350+).
Re Claims 4 and 17: Beoughter et al. as modified by Tomlin et al. teaches method and device, wherein the action comprises counting the inventory for the item represented by the at least one of the plurality of regions in the one or more designated databases communicatively coupled to the one or more processors, and the action further comprises comparing, by the one or more processors, results of the counting to a number of the items in inventory at a previous time (¶ 111- 113, 121-130, 348-363+).
Re Claims 5 and 18: Beoughter et al. as modified by Tomlin et al. teaches method and device, wherein the interface is selected from the group consisting of: a haptic feedback interface, a voice recognition interface, an audio interface, a gesture recognition interface, and a biometric recognition interface (¶ 315+).
Re Claims 6 and 19: Beoughter et al. as modified by Tomlin et al. teaches method and device, based on obtaining the designation, updating, by the one or more processors, the displaying of the visual representation to visually differentiate the at least one of the plurality of regions from other regions of the plurality of regions (¶ 65, 171-175, 267+, 277-278+).
Re Claim 7-8: Beoughter et al. as modified by Tomlin et al. teaches method and device, wherein the three dimensional image comprises the portion of the object, as perceived by the user, in three dimensional space, wherein the descriptive text is displayed as a virtual overlay on the object (¶ 281+).
Re Claim 10: Beoughter et al. as modified by Tomlin et al. teaches method and device, wherein the obtaining the signal of decodable indicia and the decoding the signals is executed by the device (¶ 278+).
Re Claim 11: Beoughter et al. as modified by Tomlin et al. teaches method and device, wherein the device is further selected from the group consisting of a wearable device 112d, and implanted device, a handheld device, and a stationary device (see fig.#9B, ¶ 69+, 139+).
Re Claim 12: Beoughter et al. as modified by Tomlin et al. teaches method and device, further comprising: generating, by the one or more processors, a report based on the updated descriptive text (¶ 68+).
Re Claim 13: Beoughter et al. as modified by Tomlin et al. teaches method and device, wherein the descriptive text includes an element selected from the group consisting of: expiration date, identifier, name, description, and quantity (¶ 124+).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to specifically teach obtaining, by the one or more processors, from the memory, a visual representation of a second portion of the object, wherein the visual representation of the second portion is divided into a plurality of regions and each region represents an item of the plurality of items, and wherein the second portion does not contain items of the plurality of items in the portion; updating, by the one or more processors, the three dimensional image to include the visual representation of the second portion on the client; obtaining, by the one or more processors, a second designation, the second designation comprising a selection of at least one of the plurality of regions of the visual representation of the second portion; based on obtaining the second designation, updating, by the one or more processors, the order request to include a request for an item represented by the at least one of the plurality of regions of the visual representation of the second portion; and updating, by the one or more processors, concurrently with the generating, the descriptive text in the visual representation to reflect a change in the quantitative inventory data, based on the updated request for the order. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Franz (US 2016/0188943) teaches augmented reality vision barcode scanning system and method.
Rhoads et al. (US 2011/0098056) teaches intuitive computing methods and systems.
Kilmer et al. (US 2020/0193370) teaches data collection system and interface.
Rothschild (US 2013/0166419) teaches system and method for adding articles of commerce to virtual reality environments.
Padgett et al. (US 2020/0351608) teaches locating content in an environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2887